Citation Nr: 1549783	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial increased evaluation, in excess of 10 percent, for radiculopathy of the right, lower extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and spondylosis of the lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for rotator cuff syndrome of the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, November 2012, and January 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a March 2015 brief submitted by the Veteran's representative.  The Veteran's Virtual VA file contains additional VA medical records dated from May 2010 to January 2014.  These medical records were considered by the RO in a statement of the case.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a right and left knee disorder and entitlement to an increased evaluation for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right lower extremity is not productive of impairment greater than mild incomplete paralysis.

2.  The Veteran's PTSD has not been productive of occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's rotator cuff syndrome of the right shoulder has not been productive of limitation of motion to shoulder level or to midway between the side and shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD, a right shoulder disorder, and radiculopathy of the right leg.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for these disabilities.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in connection with his claims in October 2011, August 2013, and January 2014.  Addendum opinions were also obtained in July 2012 and October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  While the Board does note that the examiner for the October 2011 right shoulder examination recorded the Veteran's passive range of motion, instead of his active range of motion, addendum opinions were subsequently obtained in July 2012 and October 2012, which addressed this error.  Thus, the Board finds that the error was adequately corrected and the Veteran's right shoulder examinations are adequate and fully address the relevant and proper rating criteria. 

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities he was last examined. 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).
For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Court has clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Right lower extremity radiculopathy

In this case, the Veteran is currently assigned a 10 percent evaluation for his right leg radiculopathy, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

In this case, the Board finds that the evidence of record demonstrates mild neurological impairment of the right lower extremity.

The Veteran's VA medical records show that he was seen for his low back pain at a physical therapy consultation in July 2013.  At that time, the Veteran reported low back pain with sharp pain to both thighs and to the back of knee.  He denied pain below the knee, as well as any numbness or tingling.

The Veteran was afforded a VA examination in connection with his claim in January 2014.  At that examination, the Veteran reported sharp pain radiating to the right thigh, which was sharp in nature and occurred on a daily basis.  He reported that the pain worsened by the end of the day and was aggravated by prolonged standing.  He had attempted physical therapy, which was unhelpful, but was taking anti-inflammatories, which did prove relief.  Upon examination, the VA examiner noted that the Veteran was experiencing mild intermittent pain in the right extremity.  She indicated that there was no numbness, paresthesias or dysesthesias and noted normal strength of the knee and ankle.  The examiner also found no muscle atrophy present.  A reflex examination revealed normal reflexes of the knee and ankle and all sensory testing was also normal.  Additionally, the Veteran was noted to have a normal gait.  The examiner opined that the Veteran's right leg radiculopathy did not cause any functional impairment or impact his ability to work.

The Board finds that the medical and lay evidence of record does not establish manifestations of right leg radiculopathy consistent with a disability rating in excess of 10 percent.  In making this determination, the Board recognizes that, under VA law, the maximum rating to be assigned for any neuritis not characterized by organic changes referred to in this section will be that for "moderately severe" incomplete paralysis when sciatic nerve involvement exists.  See 38 C.F.R. § 4.123. Regardless, "moderate" or "moderately severe" incomplete paralysis due to neuritis is not shown by the evidence of record.  Nor is there any evidence of organic changes. 

The Veteran's lay statements and the medical evidence of record document that there was no atrophy, no numbness, no complete paralysis, no objective weakness, no organic changes, and no foot drop of the lower extremities.  Additionally, the Veteran's reflex testing and gait were normal, and the January 2014 VA examiner noted full motor strength in the lower extremities (strength was 5/5).  In fact, the examiner stated that there was no functional impairment resulting from the radiculopathy.  This evidence weighs heavily against a higher evaluation for radiculopathy of the right extremity. 

With regard to lay evidence, although the Veteran is competent and credible to describe his right lower extremity radiculopathy symptomatology (see Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)), the lay statements of the Veteran that he feels his symptoms are reflective of a higher rating, do not provide a description of symptoms that would be indicative of a disability rating greater than 10 percent for his right lower extremity radiculopathy.  Additionally, the Board finds that such a statement is unsupported by the medical evidence of record.  Overall, the clinical findings of the January 2014 VA examiner and the VA clinician are more probative of the degree of radiculopathy impairment and carry more probative weight.  The findings were based on objective evaluations performed by medical professionals with expertise and training.

The Board notes that the Veteran was also afforded a VA examination in October 2011 for his low back disorder.  During that examination, the examiner noted that the Veteran had left leg radiculopathy; however, she then noted that the Veteran's radiculopathy was moderate and affected the right leg.  A July 2012 addendum opinion was obtained by the RO, and the examiner clarified that radiculopathy was present only in the left side at that time and not on the right side.  All of the neurological testing performed at the October 2011 examination supports this addendum opinion and indicates that the radiculopathy that was present was located in the left leg only at that time.  The Board is satisfied that the notation in the October 2011 VA examination report was an error, which was subsequently corrected.  Therefore, the October 2011 VA examination is not relevant to the Veteran's current right leg radiculopathy claim.

In conclusion, a 10 percent rating contemplates the Veteran's symptoms, and as such, an increased evaluation is not warranted.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to "stage" the Veteran's 10 percent rating for his service-connected radiculopathy disability.   

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for the right leg radiculopathy disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).





II.  PTSD

The Veteran's PTSD has been assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In this case, after considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for his PTSD.

Upon review of the evidence, the Board finds that the Veteran's PTSD symptoms more closely approximate the rating criteria for a 30 percent evaluation for the entire period on appeal.  In reaching this determination, the Board has considered that the Veteran has experienced some PTSD symptoms during the relevant time period, which affected his occupational and social impairment, but these symptoms have not risen to the level of severity described by the criteria for a 50 percent rating.  

As will be discussed in greater detail below, the evidence does not show that the Veteran has flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty understanding complex commands, impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks), impaired judgment, or abstract thinking, disturbances of motivation or mood, or difficulty in establishing and maintaining effective work and social relationships.   Moreover, his symptomatology is not productive of occupational and social impairment with reduced reliability and productivity.

In October 2011, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted that the Veteran reported completing a Master of Business Administration program in 2009, and although he was retired from service, he remained employed in the same position he held prior to his retirement in a civilian capacity.  The Veteran also reported that he had been married to his first wife for 19 years and lived at home with his wife and 17 year-old daughter.  It was noted that the Veteran drank alocohol on occasion, did not use illicit drugs, and had no history of arrests.  He had never been hospitalized for his mental health.  The Veteran reported experiencing distressing recollections of his in-service stressor events as well as recurrent dreams.  He also reported difficulty staying or falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and an exaggerated startle response.  He reported anxiety and difficulty in establishing and maintaining effective work and social relationships.  However, the examiner noted that the Veteran had been experiencing a mild remission of PTSD symptoms as a result of treatment.  The examiner diagnosed the Veteran with PTSD and opined that the disorder caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms that were controlled by medication.  

The Veteran's VA treatment records show that he underwent screening for PTSD in November 2012.  During that self-assessment, the Veteran denied experiencing nightmares, avoidance behaviors, hypervigilance, or numbness to his surroundings.

The Veteran's VA medical records indicate that the Veteran sought treatment for his PTSD in March 2013.  He reported that he was seeking treatment after his boss observed his difficulty with anxiety and irritability.

The Veteran was later assessed by VA in March 2013 and July 2013.  The symptoms reported during both assessments were similar.  During those visits, the Veteran reported that his anxiety was his primary concern, and he endorsed hypervigilant behavior in public as well as in his home.  He noted that there were times at work when he had to leave the room as a result of his nerves.  He also reported having difficulties with memories and nightmares regarding his deployment experiences.  The Veteran reported having difficulty falling asleep, feeling jumpy, and experiencing angry verbal outbursts, although he denied any past or present issues with physical violence.  His healthcare provider noted that the Veteran was neatly dressed and well-groomed for his appointments; spoke with an appropriate cadence, rate, and tone; and was oriented to person, place, time and situation.  He exhibited no signs of delusions, illusions, mania, paranoia, or hallucinations during the appointments.  It was also noted, however, that the Veteran reported feeling irritated, and his expressed affect appeared congruent with his expressed mood at that particular appointment.  The Veteran reported that he continued to live at home with his wife and daughter, but noted that these relationships had been somewhat strained since his last deployment.  It was then noted that his wife had severe fibromyalgia and that the Veteran and his daughter had to help care for his wife.  Past and present suicidal ideation was denied.  Finally, the Veteran reported that he was continuing his work as a strategic planner, which was a position he had held for 3 years.  He noted that in the past he would get very nervous speaking in front of large groups, but that he had seen his doctor and had been prescribed an increase in Wellbutrin.  It was also noted that Wellbutrin had assisted him with his angry outbursts.

At the conclusion of the March 2013 assessment, the healthcare provider found that the Veteran's symptoms were consistent with a PTSD diagnosis, noting that the Veteran had reported symptoms of re-experiencing, avoidance, and hyperarousal, which were associated with his prior deployments.

At the end of the July 2013 assessment, the healthcare provider noted that the Veteran was receiving a 30 percent evaluation for PTSD and opined that the Veteran's presentation was "somewhat consistent" with that diagnosis.  She instead provided a diagnosis as rule out PTSD and noted that the Veteran's PCLM score was 48/85, below the threshold of 50/85 and further indicated that the Veteran did not meet criteria C (avoidance and emotional numbing) symptoms.   The healthcare provider went on to note that the Veteran's anxiety and depression testing revealed low levels of such symptoms.  However, she also found that the Veteran's daily dose of Wellbutrin was most likely reducing his anxiety symptoms.

The Veteran's VA medical records also show that he attended several group treatment sessions for his PTSD in 2013.  During such sessions, the Veteran was noted to be pleasant, alert, and engaged in conversation.  His attitude was noted to be appropriate and his behavior cooperative, and his thoughts were linear and goal-oriented.  No emergent or urgent safety concerns were reported during those appointments.  He was also noted to be appropriately oriented with adequate hygiene and no evidence of a thought disorder or disturbances of speech or affect.

The Veteran was afforded another VA examination in August 2013.  At that examination, the Veteran's PTSD diagnosis was confirmed, and the examiner opined that the disorder caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care and conversation.  At that time, the Veteran reported that he was experiencing difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, and mild memory loss.

The Board finds that, when all of the evidence and findings contained therein are considered, the Veteran has not been shown to have occupational and social impairment with reduced reliability and productivity.  Medical records for the relevant time period repeatedly show that the Veteran's speech, judgment, orientation, and hygiene are appropriate.  Such records do not indicate that the Veteran had flattened affect, disturbances in speech, impairment in judgment or thinking, or disturbances of motivation and mood.  The evidence of record also fails to document any instances of short- or long-term memory loss or difficulty in understanding complex commends.  

The Board does note that the Veteran told the August 2013 VA examiner that he was experiencing panic attacks more than once per week.  However, at his March and July 2013 assessments, he appeared to report that his anxiety symptoms were improving with his use of Wellbutrin.  Indeed, the July 2013 VA psychologist who performed an assessment of the Veteran noted that his anxiety symptoms were at a low level at that time.  Thus, given the one-time report of panic attacks occurring more than once per week, the Board finds that the evidence of record does not support a finding that the Veteran's symptomatology related to his panic attacks is constant or chronic in nature.  This is further demonstrated by the variation in reported symptomatology from July 2013 to August 2013, just one month later.  Further, the Veteran's symptoms of panic attacks and anxiety have been considered in the assignment of the 30 percent evaluation.  Thus, the Board finds that in reviewing the evidence as a whole, the Veteran's symptom of panic attacks alone is not severe enough to warrant a higher initial evaluation in this case.  Indeed, as discussed below, there is no evidence showing that the anxiety and panic attacks have produced the requisite level of occupational and social impairment.  

Indeed, the Veteran has reported that he was maintaining employment with the same employer.  He had also remained for over 19 years and resides with his wife and daughter.  The January 2014 VA examiner also noted that the Veteran remained busy with work, golf, and the gym and that he belonged to a lodge.  Such evidence does not indicate difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that the Veteran reported on one occasion that his relationships with his wife and daughter were somewhat strained since his last deployment.  The Board also notes that the Veteran initiated VA treatment after his boss noted that he was experiencing difficulties with anxiety and irritability.  However, the Board finds that the overall evidence of record more closely approximates a 30 percent disability rating, which already contemplates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The medical and lay evidence of record does not indicate impairment of the severity, frequency, and duration as that contemplated for a 50 percent rating.  

Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 30 percent PTSD for the entire appeal period.   Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


III.  Right shoulder disorder

In this case, the Veteran is currently assigned a 10 percent evaluation for right shoulder rotator cuff syndrome, pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5201.  

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  A 40 percent rating is warranted with limitation of motion of the major arm to 25 degrees from the side.

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Here, the record clearly indicates that the Veteran is right hand dominant.  As such, the right shoulder disability is rated as the major joint. 

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The Board notes that the Veteran is currently receiving the minimum compensable rating for the shoulder joint, due to his functional loss as a result of painful motion.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his right shoulder disorder.

The Veteran underwent a VA examination in connection with his right shoulder claim in October 2011.  The Veteran was noted to be right hand dominant and was diagnosed with right shoulder rotator cuff syndrome.  At that time, the Veteran reported having constant sharp and jabbing pain with abduction and when swinging a golf club.  His pain was dull at rest.  He reported experiencing flare-ups and stated that he had stopped lifting weights with his upper body and would continue to avoid lifting until his shoulder problem was resolved.  The examiner reported the presence of functional impairment of the right shoulder in that the Veteran had weakened movement and pain on movement.  Muscle strength testing was normal with forward flexion, but slightly impaired with abduction (4/5).  The examiner found no guarding, no instability, and no ankylosis.  Additionally, the examiner noted that an AC joint condition or other impairment of the clavicle or scapula was not found.  

The Board notes that range of motion testing was performed at the October 2011 VA examination, however, it was later determined that the examiner had recorded the Veteran's passive range of motion rather than his active range of motion, as required for rating purposes.  In a July 2012 addendum opinion, the October 2011 examiner noted that, during the October 2011 examination, the Veteran had not able to fully abduct his shoulder beyond 100 degrees actively due to pain and rotator cuff weakness, but had able to reach 180 degrees of abduction passively.  

As the October 2011 examiner had recorded the Veteran's passive range of motion, the Veteran was afforded new range of motion testing in October 2012.  At that examination, the Veteran had pain at flexion of the right shoulder at 160 degrees and pain at abduction at 110 degrees.  The examiner noted that the Veteran was able to flex and abduct his right shoulder to a greater degree at that time, but with pain.  Repetitive testing revealed no change in the Veteran's limitation of motion.  An x-ray taken of the right shoulder in connection with that examination revealed a normal shoulder with no abnormality.

The Veteran's VA medical records show that the Veteran reported right shoulder pain at an appointment in November 2012.  An evaluation revealed stiffness, pain, and limited motion, but no swelling.  Range of motion testing was not performed at that time.  The Veteran was referred to occupational therapy in April 2013 as a result of right shoulder pain and limited range of motion.  

An internal notation in the Veteran's VA records dated April 2013 indicated that an MRI performed on the Veteran's right shoulder revealed a calcium deposit and inflammation of the tendons attaching to the joint, but no rotator cuff tear.  

The Veteran was then seen for an initial occupational therapy evaluation in May 2013.  His active range of motion was recorded as 120 degrees of flexion, 135 degrees of abduction, 52 degrees of internal rotation, and 80 degrees of external rotation.  Strength testing showed that the Veteran had 4-/5 for abduction and external rotation and 5/5 for all other planes.  He was noted to have difficulty reaching above shoulder level and performing overhead work.

At another May 2013 occupational therapy appointment it was noted that MRI testing revealed degenerative changes, but no rotator cuff tear.  At that time, range of motion in his right shoulder was recorded as 145 degrees of flexion, 135 degrees of abduction, 55 degrees of internal rotation, and 85 degrees of external rotation.  The Veteran was prescribed home therapy exercises for stretching and strengthening.

The Veteran then attended several follow-up occupational therapy sessions in June 2013.  The Veteran's right shoulder improved during that time, and at one such session, the Veteran reported that his right shoulder was no longer an issue and stated that he had returned to weight lifting.  The Veteran's active range of motion at one of his June 2013 sessions was recorded as flexion to 160 degrees, abduction to 155 degrees, internal rotation to 65 degrees, and external rotation to 85 degrees.  The Veteran's right shoulder strength was 5/5 throughout, and there was no tenderness.  During another June 2013 occupational therapy appointment, the Veteran reported that his shoulder was the best it had ever been.  However, at a November 2013 appointment, the Veteran was again treated for pain in the right shoulder, especially upon lifting weights.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his right shoulder disability. 

Initially, the Board notes that the Veteran demonstrated some limitation of motion at his October 2012 VA addendum examination and during VA medical appointments throughout the period on appeal; however, such range of motion testing did not show that his right arm was limited to shoulder level or to midway between the side and shoulder level.  At worst, during the October 2012 VA examination, the Veteran demonstrated active range of motion with forward flexion from 0 to 160 degrees and abduction from 0 to 110 degrees.  The Veteran then went on to demonstrate improved range of motion of his right arm several times during his occupational therapy sessions in May 2013 and June 2013.  Indeed, at some of his 2013 occupational therapy sessions, the Veteran's right arm was not even productive of painful range of motion.  As the Veteran's right shoulder was not limited to shoulder level or worse at any time during the appeal period, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 5201.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's statements during VA examinations and VA treatment.  Specifically, the Board notes that, during a May 2013 occupational therapy assessment, the Veteran reported that he had sharp pain with abduction and difficulty reaching above his shoulder.  The Veteran is competent to report as to the symptoms he experiences, such as arm and shoulder pain, weakness, and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise, which show that the Veteran did not have the limitation of motion required under the rating criteria for an increased evaluation.  Indeed, as previously noted, during his initial occupational therapy assessment in May 2013, wherein the Veteran reported difficulty reaching above his shoulder, the Veteran demonstrated right shoulder range of motion of flexion to 120 degrees, abduction to 135 degrees, internal rotation to 52 degrees, and external rotation to 80 degrees.  This does not warrant an increased rating under Diagnostic Code 5201.  Moreover, even if given full probative weight, the Veteran's statement that his pain begins at shoulder level actually suggests that he still retains range of motion to that point, which would weigh against a finding that he meets the criteria for a 20 percent evaluation under Diagnostic Code 5201.

The Board has also considered whether an increased evaluation is warranted under other relevant diagnostic codes, including codes governing ankylosis of scapulohumeral articulation, other impairment of the humerus, and impairment of the scapula or clavicle; however, the Board finds that the criteria for a higher or separate rating under these provisions are not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  In this regard, the October 2011 VA examiner specifically stated that the Veteran did not have ankylosis of the shoulder or impairment of the clavicle or scapula.  Further, the Veteran has not been shown to have impairment of the humerus.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5200, 5202, or 5203.

Additionally, the Board notes that the Veteran is already assigned a 10 percent evaluation, and there is no x-ray evidence of degenerative arthritis with involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5003 for degenerative arthritis. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. In fact, the October 2012 VA examiner noted that the Veteran had normal range of motion even with repetitive testing, and even with pain, he still had flexion to 160 degrees and abduction to 110 degrees.  As such, the disability does not more nearly approximate the criteria for a 20 percent evaluation.  Moreover, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Additionally, the Board has determined that there is no basis to "stage" the Veteran's rating for his service-connected right shoulder disability.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for the left shoulder disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


IV.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right leg radiculopathy, PTSD and right shoulder disorder are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include pain and limitation of motion of the right shoulder and pain in the right lower extremity.  The Veteran's symptoms of PTSD are also fully contemplated, including his sleep impairment, irritability, anxiety, and panic attacks.  Indeed, the rating criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Moreover, as discussed above, there are higher ratings available under the diagnostic codes for these disorders, but the Veteran's disabilities are not productive of such manifestations.

Finally, the Board notes that under, Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified or alleged any combined effect.  Nor does the evidence suggest that there is any combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disorder, PTSD, and radiculopathy of the right lower extremity under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not raised by the Veteran or evidence of record.  In fact, the Veteran has maintained employment during the course of his appeal.  There has also been no allegation otherwise.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

ORDER

An initial evaluation in excess of 10 percent of radiculopathy of the right lower extremity is denied.

An initial evaluation in excess of 30 for posttraumatic stress disorder is denied.

An initial evaluation in excess of 10 percent for rotator cuff syndrome of the right shoulder is denied.



REMAND

The Veteran was afforded a VA examination for a bilateral knee disorder in January 2014.  The examiner opined that the Veteran's knee disorders were less likely than not caused by his service.  In support of this opinion, the examiner noted that the Veteran had been treated for right knee pain in 1999 and 2010, but found that there were no chronic or recurrent knee conditions of record.  However, the examiner did not note that the Veteran had indicated painful joints and knee trouble upon retirement from the military in a report of medical history dated September 2011.  Thus, it appears that the VA examiner did not base his opinions upon a factually accurate premise.  Additionally, the examiner did not consider the Veteran's report that he had experienced difficulties with his knees since service.  Finally, the examiner provided a diagnosis of a right knee strain, but noted that the diagnosis was reported by the Veteran.  Thus, it is unclear whether the examiner found a right knee disorder at that time, despite x-rays showing trace degenerative joint disease of the right knee.  As such, the Veteran should be afforded another VA examination to clarify his diagnoses and to provide an adequate etiology opinion.

With regard to the Veteran's back disorder claim, the Board notes that the Veteran and his representative have noted that his back disorder has worsened since his October 2011 VA examination.  After a review of the record and consideration of the Veteran's testimony, the Board finds that the Veteran should be afforded a new examination for his back disorder claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee and back disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right and/or left knee disorders. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease and spondylosis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


